Citation Nr: 1102022	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-36 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased rating for schizophrenia, paranoid 
type, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which continued the Veteran's 50 percent rating for 
schizophrenia, paranoid type.

In June 2009, the Veteran had a Travel Board hearing at the RO 
with a Judge from the Board.  A transcript of that hearing has 
been associated with the Veteran's claims file.  

In September 2009, the Board denied the Veteran's claim for an 
increased rating for schizophrenia, paranoid type.  The Veteran 
appealed the Board's denial to the United States Court of Appeals 
for Veterans Claims (Court).  

In May 2010, the Court vacated the Board's decision and remanded 
the case for readjudication in compliance with directives 
specified in a May 2010 Joint Motion filed by counsel for the 
Veteran and the VA Secretary.

In a December 2010 letter from the Board, the Veteran was 
notified that the Judge who conducted his June 2009 Travel Board 
hearing was no longer employed by the Board and advised him of 
the opportunity to provide testimony before a current member of 
the Board.  He was also advised that he was to respond within 30 
days if he wanted another hearing and that if no response were 
received within the prescribed time period, the Board would 
assume that he did not want another hearing.  The Veteran has 
indicated that he does not desire another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In the Joint Motion granted by the Court, the parties agreed that 
the Board needed to provide an adequate statement of reasons and 
bases for its determination that the Veteran was not entitled to 
an increased rating for his service-connected schizophrenia, 
paranoid type, including a discussion of all the favorable 
evidence of record, specifically GAF scores in the 41 to 50 range 
of serious impairment during a time when the Veteran was taking 
medication.

However, the Board finds that additional development is required 
in this case before a final decision is rendered.  

The most recent VA examination to evaluate the Veteran's service-
connected schizophrenia, paranoid type was in May 2009.  During 
his June 2009 Board hearing, the Veteran indicated his belief 
that the examination report in May 2009 did not adequately 
reflect the full severity of his disability.  See June 2009 
Travel Board hearing transcript.  Specifically, he claimed to 
have continued sleep deprivation, memory problems, suicidal 
ideation, communication problems, social isolation and panic 
attacks.  He also claimed that his psychiatric disability 
interfered with his ability to work.  See id.  

Given the Veteran's claim of more severe symptomatology than was 
reflected in the previous exam, a new VA examination is warranted 
to determine the current severity of his schizophrenia, paranoid 
type.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).



Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be given a VA 
examination by a physician with appropriate 
expertise to determine the current severity 
and manifestations of his service-connected 
schizophrenia, paranoid type.  

The Veteran's claims folder must be made 
available to and reviewed by the examiner and 
the examiner should acknowledge such review, 
and any indicated studies should be 
performed.  The examiner should also provide 
an opinion concerning the impact of the 
service-connected psychiatric disability on 
the Veteran's ability to work.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms and 
that his reports must be considered in 
formulating the requested opinions.

A complete rationale should be given for all 
opinions and conclusions expressed.

2.  If the benefit sought on appeal is not 
granted, the agency of original jurisdiction 
should issue a supplemental statement of the 
case.  The case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


